Citation Nr: 1644979	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  10-28 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher rating for degenerative disc disease (DDD) of the thoracolumbar spine on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990 and from December 1994 to December 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied a rating in excess of 20 percent for DDD of the lumbar spine, and a rating in excess of 10 percent for DDD of the thoracic spine.

In April 2012, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is in the Veteran's file. 

In January 2014, the Board remanded the case for further development.

In December 2014, the Board denied the appeal for separate, increased ratings for DDD of the lumbar and thoracic spine prior to March 10, 2014, and granted a single 40 percent rating for DDD of the thoracolumbar spine from March 10, 2014.  That decision is final, and the issues of entitlement to increased schedular ratings are no longer before the Board.  38 C.F.R. § 20.1100(a).  

Also in December 2014, the Board found that the record raised the issue of entitlement to an extraschedular rating, and remanded the issue for referral to VA's Director of the Compensation Service (Director) in accordance with 38 C.F.R. § 3.321 (b)(1).  In September 2015, the Director issued a memorandum denying entitlement to an extraschedular rating.  For the reasons indicated below, the claim is now properly before the Board for a decision on the merits.

In April 2016, the RO assigned a temporary total rating for treatment for the service-connected DDD of the thoracolumbar spine requiring convalescence from June 24, 2015 to September 1, 2015.  The RO also granted entitlement to total disability based on individual unemployability (TDIU) effective September 1, 2015.

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In September 2016, the Board sent a letter to the veteran, in which it explained that the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  Later in September 2016, the Veteran responded that he does not wish to appear at another hearing.  Therefore, the Board will proceed with addressing the appeal.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  The criteria for rating spine disabilities do not adequately contemplate the symptoms of the Veteran's DDD of the thoracolumbar spine, and these symptoms cause marked interference with employment.

2.  The impairment caused by the Veteran's DDD of the thoracolumbar spine most nearly approximates an additional 10 percent rating, beyond the current schedular rating of 40 percent, equivalent to the highest available schedular rating for the thoracolumbar spine under the general rating formula for diseases and injuries of the spine.


CONCLUSION OF LAW

The criteria for an extraschedular rating of 10 percent for degenerative disc disease of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, disability rating are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321(b)(1).  Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id.
 
When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board did so in this case in December 2014.  The AOJ referred the claim for an extraschedular rating to the Director.  In an August 2015 memorandum, the AMC recommended to the Director that an extraschedular rating be granted.  In a September 2015 decision, the Director denied an extraschedular rating, and the AOJ continued the denial in a supplemental statement of the case later that month.  The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).
 
By way of background, the Veteran submitted a claim for increased rating for his DDD of the lumbar spine and thoracic spine, then assigned 20 and 10 percent ratings, respectively.

On VA examination in September 2008, forward flexion was to 45 degrees with no additional loss of motion or functional loss on repetitive use.  The Veteran reported having fatigue, stiffness, decreased motion, spasms, and constant moderate pain. The Veteran also had severe flare-ups every 2 to 3 weeks caused by overuse when lifting, bending, and sitting and standing for more than 90 minutes. The examiner noted that the Veteran had a total duration of 8 days of incapacitating episodes during the past 12 months and was able to walk 1/4 mile.

On VA examination on March 10, 2014, forward flexion was to 35 degrees with no additional loss of motion on repetitive use and significant functional loss on repetitive use.  The Veteran complained of flare-ups caused by walking more than 15 to 20 feet, prolonged standing greater than 2 to 5 minutes, sitting greater than 5 minutes, and driving or riding more than 2 to 5 minutes.  He was unable to bend, reach, work overhead, push or pull, climb stairs or ladders, and use foot or hand controls. The Veteran reported having flare-ups daily that would last 3 to 14 days, resulting in 95 to 100 percent loss of normal function.  Pain from flare-ups was relieved by self-imposed bed rest or use of a recliner.  The Veteran had what he characterized as incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, which were relieved by self-imposed bed rest.  As noted by the Board in its December 2014 decision, because the Veteran indicated that his bed rest was self-imposed rather than prescribed by a physician, it did not meet the definition in Note 1 of the formula for rating intervertebral disc syndrome based on incapacitating episodes.   He also reported using a back brace occasionally.

Based on the foregoing, the Board finds that an extraschedular rating in this case is appropriate since March 10, 2014.  The record shows that, since the March 10, 2014 VA examination, the Veteran's episodes have interfered with his employment.  The Veteran underwent a lumbar spine laminectomy and discectomy in January 2015, and stopped working that same month because he was unable to perform the physical requirements of his job.  See October 2015 VA examination report.

The above evidence reflects that there is interference with employment to a degree beyond that which is contemplated by the schedular rating of 40 percent, i.e., marked interference with employment.  See 38 C.F.R. § 4.1 ('Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability').  Thus, the Board finds that this is an exceptional case where the criteria in VA's Rating Schedule are inadequate, and an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321(b)(1).
 
The only remaining question is what rating should be assigned.  As noted by the Court, "[b]ecause the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case."  Kuppamala, 27 Vet. App at 443, n. 7 (citing Floyd v. Brown, 9 Vet. App. 88, 97 (1996)).  The general rating formula for diseases and injuries of the spine provide for a maximum schedular rating of 50 percent for ankylosis of the thoracolumbar spine.  The Board finds that, from March 10, 2014, an extraschedular rating of 10 percent for DDD of the thoracolumbar spine is warranted.  This will result in a combined rating of 50 percent, see 38 C.F.R. § 4.25 (2015), which will approximate the maximum schedular rating that would be warranted for ankylosis of the thoracolumbar spine under the general rating formula.  The next higher, 100 percent rating requires ankylosis of the entire spine.

As the preponderance of the above evidence reflects that an extraschedular rating higher than 10 percent is not warranted, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In addition, with regard to VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA), as noted in the Board's December 2014 remand, the RO provided pre-adjudication VCAA notice by a letter dated in August 2008.  Moreover, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and affording him multiple adequate VA examinations.  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.  For these reasons and those stated above, the claim for an extraschedular rating for DDD of the thoracolumbar spine has been decided on the merits.


ORDER

An extraschedular rating of 10 percent, in addition to the current schedular 40 percent rating, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


